DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 recites the limitation "the gain values" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is objected to because of the following informalities: claim 12 recites the limitation "the display device" in line 5. There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 12 is objected to because of the following informalities: claim 12 combines an apparatus “a device” and a method “a method for correcting digital images”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claim 13 recites “a computer program product” is non-statutory as being directed to a computer program per se.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a method implemented by a computer”, “constructing an affine model of the lights produced by the display device in an orthogonal Euclidean colour space of the display device”, “measuring a luminance vector field perceived by the observer” and “constructing a hyperbolic space representing a colour vision space specific to the observer”. 
Regarding claim 8, the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier. Such a computer”, “correcting digital images as a function of a colour space specific to an observer”, “determining a conversion function of points of an image displayed by the display device” and “modifying parameters of the conversion function in order to adapt the image to the observer”. 
Regarding claim 12, the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a device for measuring a colour space specific to an observer and for correcting digital images as a function of the colour space specific to the observer”, “a device for measuring a spectral radiance emitted by the display device” and “a device for calculating a colour space specific to an individual based on the measured spectral radiance and the displayed colour image”.
Claims 2-7, 9-11 and 13-14 are rejected since their dependency on the independnet claim 1.

8.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim limitation in the third step “a stimulus defined in the orthogonal Euclidean colour space of the display device” is not clearly defined if it has particular properties in the orthogonal Euclidean colour space. The relationship between the third and fourth step is unclear and undefined. How is this hyperbolic space 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Kim (US 2013/0154903 A1), cited by Applicant.
Regarding claim 12, Kim discloses a device for measuring a colour space specific to an observer and for correcting digital images as a function of the colour space specific to the observer (a color correcting apparatus for color match between stereoscopic display devices, including: an input unit configured to receive an input image; an output unit configured to connect the color correcting apparatus with a comprising:
a device for displaying a colour image (reference stereoscopic display device 200 and a target stereoscopic display device 300, para. 0026);
a device for measuring a spectral radiance emitted by the display device (a spectrophotometer 10 is a device that physically measures colors and measures color reproduction characteristics of the stereoscopic display device 20 using a spectro-colorimetric method, para. 0019-0022); and
a device for calculating a colour space specific to an individual based on the measured spectral radiance and the displayed colour image (a color correcting apparatus for color match between stereoscopic display devices, including: an input unit configured to receive an input image; an output unit configured to connect the color correcting apparatus with a reference sterosopic display device and a target stereoscopic display device, para. 0008), and a method for correcting digital images, comprising at least: a calculation processor (the processor 150 corrects the colors of the reference stereoscopic display device 200, para. 0033), a device for recording and storing data, an interface with the measurement device and an interface with the display device, an interface with the observer (the processor 150 regenerates the color profile of the reference stereoscopic display device 200 by .

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hyodo et al. (US 2015/0201185 A1).
Regarding claim 1, Kim discloses a method implemented by a computer, for the construction of a colour space specific to an observer viewing a colour image on a display device connected to said computer (a color correcting apparatus for color match between stereoscopic display devices, including: an input unit configured to receive an input image; an output unit comprising at least the following steps:
a first step of measuring spectral radiances emitted by the display device (6) and captured by a radiance measurement device (a spectrophotometer 10 is a device that physically measures colors and measures color reproduction characteristics of the stereoscopic display device 20 using a spectro-colorimetric method, para. 0019-0022);
a second step of constructing an affine model of the lights produced by the display device in an orthogonal Euclidean colour space of the display device based on the measurements of spectral radiances (the spectrophotometer 10 outputs measured data (colorimetric value) with respect to the color patch which is displayed onto the screen of the stereoscopic display device 20 to the terminal 30. The measured data is a value on either a CIEXYZ color space or a CIELAB color space, paras. 0022-0023).
Kim does not specifically disclose a third step of measuring a luminance vector field perceived by the observer placed in front of the display device and subjected to a stimulus defined in the orthogonal Euclidean colour space of the display device; and
a fourth step of constructing a hyperbolic space representing a colour vision space specific to the observer placed in front of the display device based on the measured luminance vector field.
In a similar field of endeavor of color correction, Hyodo discloses measuring a luminance vector field perceived by the observer placed in front of the display device (the luminance-contrast model input value and the color-saturation model input value on the evaluation function, i.e., at a 2D model input vector I thereon, a subjective depth amount is known, para. 0093); and
constructing a hyperbolic space representing a colour vision space specific to the observer placed in front of the display device based on the measured luminance vector field (with the depth control process, the adjustment vector n determines the lookup direction on the evaluation function space so that the luminance-contrast adjustment gain and the color-saturation adjustment gain are adjusted with desired balance. Moreover, by the user selecting any desired function stored in the spatial frequency weight setting section 20, the image may be characterized as the user prefers, paras. 0165-0166).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the adjustment as taught by Hyodo in the system of Kim in order correcting color image, thereby improve the user’s experience viewing the display.
Regarding claim 2, Kim discloses the spectral radiance measurements are carried out for several digital values DV representing instructions given to the display device by a graphics card present in the computer, said instructions making it possible to display an image on each colour channel of the display device, said affine model of 
(the terminal 30 receives the measured data for the color patch from the spectrophotometer 10 through wired or wireless communication with the spectrophotometer 10. The terminal 30 allows a storage unit to store the measurement data as a color profile of the stereoscopic display device 20. The color profile is used when the color correction of the stereoscopic display device 20 are performed, paras. 0019-0023).
Regarding claim 3, Kim discloses the second step of constructing an affine model comprises:
a step of calculating prototype functions of the display device for each colour channel, as a function of the measured spectral radiances;
a step of calculating the gains of the display device, for each colour channel, as a function of the measured spectral radiances;
a step of interpolating the gains for each colour channel of the display device, between the values of the measured spectral radiances;
a step of determining a nonlinear vector function from the space of the digital values DV to the space of the gains of the display device (the stereoscopic display device 20 generates a color patch for measuring the color reproduction characteristics to be displayed on a screen. The color patch generated by sampling an input signal range (for example, in the case of an RGB signal, 0 to 255 for every channel (Red, Green, and Blue) of the stereoscopic display 
Regarding claim 4, Kim discloses the calculation of the prototype functions is carried out by a method from among:
use of the maximum values of the radiance measurements on each colour channel;
rank-one decomposition into singular values and vectors of a matrix composed of the values of the spectral radiance measurements for each colour channel (paras. 0019-0023).
Regarding claim 5, Kim discloses the step of transformation of the orthogonal Euclidean colour space into an affine space is carried out by a method from among:
a first method called by decorrelation; a second method by canonical spectral projection; a third method called Gram-Schmidt method; a fourth method by decomposition into singular values (paras. 0019-0023).
Regarding claim 6, the combination of Kim and Hyodo discloses the step of measuring a luminance vector field perceived by an observer placed in front of the display device is carried out by a computer equipped with an interface between the computer and the observer and connected to the display device, said computer implementing a method of the “minimum motion photometry” type applied to the observer to whom a stimulus is presented, defined in the orthogonal Euclidean colour (the luminance-contrast model input value and the color-saturation model input value on the evaluation function, i.e., at a 2D model input vector I thereon, a subjective depth amount is known, paras. 0093-0095).
Regarding claim 7, Kim discloses the first measurement step is implemented by a spectrophotometer (paras. 0019-0023).
Allowable Subject Matter
15.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above rejections are overcome.
	The following is an examiner’s statement of reasons for allowance: the dependent claim 8 identifies the distinct limitations “determining a conversion function of points of an image displayed by the display device, said points being expressed in the orthogonal Euclidean colour space of the display device, into points of a hyperboloid calculated as a surface of constant luminance based on the luminance vector field, expressed in the hyperbolic space representing the colour vision space specific to the observer; modifying parameters of the conversion function in order to adapt the image to the observer”.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Townsend et al. (US 9,911,395 B1) disclose the display correcting module 1942 may calculate a reflection vector based on the head vector, identify a reflection region in 
	Zhang et al. (US 2004/0071366 A1) disclose methods and apparatus for spectrally-encoding plural source images and for providing the spectrally-encoded plural source images in a composite image, for rendering the composite image in a physical form, or for recovering at least one of the encoded source images from the rendered composite image such that the recovered source image is made distinguishable (abstract).
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693